     Case 8:17-cv-00325-JVS-ADS Document 60 Filed 05/26/20 Page 1 of 1 Page ID #:2425



 1

 2
                                                                           JS-6
 3

 4

 5

 6

 7

8                               UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11     CORY JAMES WHITE,                          Case No. 8:17-00325 JVS (ADS)

12                               Petitioner,

13                               v.               JUDGMENT

14     W.L. MONTGOMERY,

15                               Respondent.

16

17           Pursuant to the Court’s Order Accepting Report and Recommendation of United

18     States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that the

19     above-captioned case is dismissed with prejudice.

20

21
       DATED: May 26, 2020
22                                      _________________________________
                                        THE HONORABLE JAMES V. SELNA
23                                      United States District Judge

24
